839 So.2d 926 (2003)
Cleveland WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D02-2998.
District Court of Appeal of Florida, Second District.
March 19, 2003.
James Marion Moorman, Public Defender, and Megan Olson, Assistant Public Defender, Bartow, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and William I. Munsey, Jr., Assistant Attorney General, Tampa, for Appellee.
*927 NORTHCUTT, Judge.
Cleveland Williams challenges the revocation of his probation after officials at the sex offender treatment program in which Williams was enrolled ejected him from the program. We reverse because the probation condition, as amended on March 16, 2001, simply required Williams to successfully complete sex offender treatment within three years. Because there yet remains time in the probation period to satisfy this requirement, Williams's termination from the program on this occasion did not violate the condition. We direct the court to reinstate Williams's probation to allow him the balance of the three-year period to complete this condition. See Muthra v. State, 777 So.2d 1067 (Fla. 3d DCA 2001); Gamble v. State, 737 So.2d 1160 (Fla. 1st DCA 1999).
Reversed and remanded for further proceedings.
STRINGER and DAVIS, JJ., concur.